Exhibit 10.3

 
LOAN AGREEMENT
 


 
 
                                                           
 

Party A : Ever Trend Investment Limited（德祥投资有限公司）   : Liu Lu （刘璐）(Identity Card
no.：130203197805150323)

 
 
Whereas Party A demand for operating cashflow and borrow a loan from Party B,
both Party A and Party B agree the terms as below:


 
1.              Loan amount: USD Forty Thousand (RMB272,000) for settlement of
audit fee of China INSOnline Corp.(“CHIO”), holding company of Party A.
 


 
2.              Loan interest:                                Annual rate at 3%,
from the date of borrowing to repayment, both days inclusive.  For interest
calculation, there is 360 days per year.  Loan interest is payable on the
repayment of loan.
 


 
3.              Repayment:                      On or before December 31,
2010.  If Party A could not repay in cash, Party B has right to request the same
value of stock issued by CHIO.  Any delay repayment is subject to late charges
of 0.1% per day.
 


 
4.              This Agreement in duplicate and each party has one.
 


 
Party
A:                                                                                                                     Party
B:
 
Ever Trend Investment
Limited                                                                               Liu
Lu （刘璐）
 
（德祥投资有限公司）
 


 


 
/s/Wang
Zhenyu                                                                                                         /s/
Liu Lu
 
October 10,
2010                                                                                                         October
10, 2010
 